Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00479-CV

                               LIBERTY SPORT AVIATION, L.P.,
                                         Appellant

                                                 v.

                      Barry PRUITT, Bristell USA L.P. and PRM Group, LLC,
                                            Appellees

                    From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 14-314
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 9, 2015

DISMISSED

           The trial court granted an interlocutory summary judgment in trial court number 14-314.

The trial court subsequently severed the summary judgment into a new cause, trial court number

14-314A, making the summary judgment final and appealable. Appellant filed notices of appeal

in both trial court causes. Appellant has advised the court it wishes to proceed only in appeal

number 04-15-00480-CV, the appeal from the severed cause, trial court number 14-314A.

Accordingly, we dismiss this appeal from the original cause, trial court number 14-314.

                                                  PER CURIAM